DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 1/11/2021.
Drawings
The drawings were received on January 11, 2021.  These drawings are approved.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Admitted Prior Art (APA herein after) in view of Lindackers et al. (US 2008/0122708 A1).
Regarding claim 1, the APA teaches a base station antenna (Figs. 1, 2A and 2B of the instant application being labeled as prior arts) comprising: 
an antenna core (Fig. 1) comprising an antenna body (CRE), an antenna base (base where B is connected to) fixed to a bottom end of the antenna body (base is connected to the base of CRE), and an antenna bracket (bracket which connected to RDM by A) fixed to an opposite top end of the antenna body (top of CRE); and 
a radome (RMD) sleeved over the antenna core, wherein the radome includes a top wall (top of RDM) and a side wall (side wall of RDM) that protrudes downward from the top wall, 

wherein the antenna bracket and the radome are connected together by rivets (see A being located near a top of RDM) located near a top end of the radome, wherein the rivets connection portion fixes a position of the radome on the antenna core in a horizontal direction,
but does not teach the antenna bracket and the radome are connected together by a floating connection portion located near a top end of the radome, wherein the floating connection portion fixes a position of the radome on the antenna core in a horizontal direction and allows the radome to float relative to the antenna core in a vertical direction by cooperating the antenna bracket with the top wall of the radome or the side wall at the top of the radome.
However, Lindackers et al. teaches an antenna core assembly (see Figs. 1, 4A, 4B) including a latching mechanism comprising of the antenna bracket (latching mechanism 154  in Fig. 1A, and the radome (106) are connected together by a floating connection portion (connection of 162, 166, 167 shown in Fig. 4A) located near a top end of the radome (106), wherein the floating connection portion fixes a position of the radome on the antenna core (100) in a horizontal direction (two 150s on opposite sides each other, i.e. horizontal direction fix the position of cover 106 by providing back tension, see para [0051]) and allows the radome to float relative to the antenna core in a vertical direction (allow 106 to float in reference to 104 in a vertical direction from the top to bottom during the insertion of 150 into 154, see para [0042]) provides by cooperating the antenna bracket with the top wall of the radome or the 
Therefore; it would have been obvious at the time of invention to replace the rivet mechanism of the APA with the latching mechanism of Lindackers et al. since it would provide protection from environmental adverse condition such as strong winds.
Regarding claim 2, APA in view of Lindackers et al. teaches the base station antenna according to claim 1, wherein the floating connection portion is configured as a hole (a hole in 154 where a projection 150 is inserted, see Fig. 1A) and projection engagement between the antenna bracket (bracket for 154) and the top wall of the radome (106).
Regarding claim 3, APA in view of Lindackers et al. teaches the base station antenna according to claim 2, wherein the antenna bracket is provided with holes, and a lower surface of the top wall of the radome is provided with projections projecting downwardly (the latching mechanism of Lindackers et al. includes holes that both 150s located on a lower surface of 106 are inserted), wherein the holes and the projections are in corresponding positions along a circumferential direction and a radial direction of the base station antenna (the locations of 150 and 154 are around the circular antenna base of the APA.
Regarding claim 5, APA in view of Lindackers et al. teaches the base station antenna according to claim 3, wherein the projections are formed integrally with the radome (150s formed integral with 106, see para [0037]).
Regarding claim 6, APA in view of Lindackers et al. teaches the base station antenna according to claim 3, wherein the projections are formed separately from the radome and fixed 
Regarding claim 7, APA in view of Lindackers et al. teaches the base station antenna according to claim 3, wherein the projections and the holes are circular, elliptical, or polygonal (154 being polygonal as shown in Fig. 1A).
Regarding claim 13, APA in view of Lindackers et al. teaches the base station antenna according to claim 2, wherein the projections are pins (150s are pins being inserted into 154).
Regarding claim 16, APA in view of Lindackers et al. teaches the base station antenna according to claim 1, wherein the fixed connection portion is configured to fix positions of the radome on the antenna core in both the horizontal (Lindackers et al. teaches two 150s on opposite sides each other, i.e. horizontal direction fix the position of cover 106 by providing back tension, see para [0051]) and the vertical directions (Lindackers et al. teaches the snap clip's abutment surface 158 fixes the 106 vertically, see para [0042]).
Regarding claim 17, APA in view of Lindackers et al. teaches the base station antenna according to claim 16, wherein the fixed connection portion fixes positions of the radome on the antenna core in the horizontal direction and the vertical direction, by screws passing through screw holes in the antenna base and corresponding screw holes in the side wall of the radome (see Fig. 2B of the APA where the side wall of RDM is fixed to the antenna base by B which are screws).
Regarding claim 18, APA in view of Lindackers et al. teaches the base station antenna according to claim 17, wherein a plurality of screw connections are provided around 
Regarding claim 19, APA in view of Lindackers et al. teaches the base station antenna of claim 18, wherein each of the screw connections includes one screw, or two or more screws (two screws in Fig. 2B of APA).
Regarding claim 20, the APA teaches a base station antenna (Figs. 1, 2A and 2B of the instant application being labeled as prior arts) comprising: 
an antenna core (Fig. 1) comprising opposite top and bottom end portions (to and bottom of CRE), 
a radome (RMD) sleeved over the antenna core, 
wherein the antenna core bottom end portion and the radome are connected together by a fixed connection portion (B) located near a bottom end of the radome (antenna base and RDM connected by B at the bottom of CRE), and 
wherein the fixed connection portion is configured to fix positions of the radome on the antenna core in both horizontal and vertical directions (using B on both sides of CRE provides fixation in horizontal direction and two screws in vertical on each B fix the CRE in vertical directions), and
wherein the antenna core top end portion and the radome are connected together by rivets (top of CRE connected to RDM by A), which provide fixation of the antenna core (CRE) to a radome (RDM)
but does not teach the antenna core top end portion and the radome are connected together by a floating connection portion located near a top end of the radome, and the 
However, Lindackers et al. teaches an antenna core assembly (see Figs. 1, 4A, 4B) 
the antenna core top end portion (top of 104 in Fig. 1A) and the radome (106) are connected together by a floating connection portion (connection of 150 and 154 shown in Fig. 1A) located near a top end of the radome (top of 106), and the floating connection portion is configured to fix a position of the radome on the antenna core in a horizontal direction (two 150s on opposite sides each other, i.e. horizontal direction fix the position of cover 106 by providing back tension, see para [0051]) and allow the radome to float relative to the antenna core in a vertical direction (allow 106 to float in reference to 104 in a vertical direction from the top to bottom during the insertion of 150 into 154, see para [0042]) for the purpose of providing limit for possible gapping between the vehicle roof when the cover 106 is exposed to aerodynamic forces and wind (see para [0051]).
Therefore; it would have been obvious at the time of invention to replace the rivet mechanism of the APA with the latching mechanism of Lindackers et al. since it would provide protection from environmental adverse condition such as strong winds.
Allowable Subject Matter
Claims 4, 8-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
one of ordinary skill in the art would not have been motivated to modify the teaching of the APA and/or Lindackers et al. to further includes, among other things, the specific of the base station antenna comprising the holes being disposed at a radial outer portion of the antenna bracket along a circumferential direction, and the projections being disposed at a radial outer portion of the lower surface of the top wall of the radome along a circumferential direction (claim 4), the specific of the base station antenna comprising the antenna bracket being provided with projections projecting upwardly, and the lower surface of the top wall of the radome being provided with blind holes, where the blind holes and the projections are in corresponding positions along a circumferential direction and a radial direction of the base station antenna (claim 8), the specific of base station antenna comprising the antenna bracket being provided with a flange projecting downwardly or projecting upwardly around a circumference of the antenna bracket, where the flange has an outer cross-sectional dimension that is slightly smaller than an inner cross-sectional dimension of the side wall of the radome, and the floating connection portion is configured as a cooperation between the flange of the antenna bracket and the side wall of the radome (claim 14).
Response to Arguments
Applicant’s arguments filed 1/11/2021, with respect to the rejection(s) of claim(s) 1, 16 and 20 under 35 U.S.C. 102(a)(1) and claims 2 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the applicant’s admitted prior art (Figs. 1, 2A and 2B) and Lindackers et al. as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James H. Cho
Examiner, Art Unit 2844






	/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844